MEMORANDUM *
At trial, the prosecution adduced evidence sufficient to support a rational jury’s conclusion that Thiele was guilty beyond a reasonable doubt of conspiracy, robbery, and brandishing a firearm during the commission of a crime of violence. Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); United States v. Corral-Gastelum, 240 F.3d 1181, 1183 (9th Cir.2001). The district court did not clearly err in determining that Thiele was a minor—but not a minimal—participant in the conspiracy. United States v. Smith, 282 F.3d 758, 772 (9th Cir.2002); United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir.2001). Finally, the district court did not commit plain error in failing to apportion restitution among Thiele and his co-conspirators. United States v. Bright, 353 F.3d 1114, 1120 (9th Cir.2004); United States v. Booth, 309 F.3d 566, 576 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.